OPINION
BY THE COURT:
The plaintiffs were entitled to recover the balance of the purchase price of the land unless it appeared that they had failed to perform the terms of their contract to convey by reason of a part ■of the building being situated on an adjoining lot, or because there had been a partial failure of consideration as the result of a mutual mistake or mistake on one side and fraud on the other.
The trial court found that the defendant was told by the plaintiff before the contract was made that there was a question as to whether the building encroached upon the adjoining lot, and purchased the premises with that knowledge and under the belief, not induced by the plaintiff, that he would be able to buy the land encroached upon from the adjoining owner. Under such circumstances, the defendant would be entitled to no recoupment, and the trial court so held.
An examination of the record shows that there was abundant evidence to support the trial court’s conclusion. This court would not be justified in disturbing that conclusion.
The judgment is affirmed.
ROSS, P. J., HILDEBRANT and MATTHEWS, JJ., concur.